Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant’s election without traverse of Claims 8-18 in the reply filed on 24 September 2021 is acknowledged.  Claims 14-15 are noted as cancelled via the Amendment filed 24 September 2021.  Claims 1-7 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,776,545 to H. Yoshiba (“Yoshiba”) in view of US 6,096,132 to Kaiba et al. (“Kaiba”) and US 4,695,482 to K. D. Weiswurm (“Weiswurm”).
With regard to Claims 8-9 and 16, Yoshiba teaches a method of applying a coating pattern to a substrate comprising providing a distribution manifold having a cavity and a plurality of outlets in fluid communication therewith, creating relative motion between a substrate and the outlets in multiple directions, including orthogonal directions, and dispensing coating material from the outlets while maintaining the relative motion to form a layer in a pattern (see Abstract; FIGs. 1-2, 6, 8).  Yoshiba does not teach translation in a third direction.  Kaiba is similarly directed to a coating system and method featuring translational motion, and teaches a process and control mechanism for maintenance of distance between an array of coating tips and a treated surface along a third direction orthogonal to two other translational directions (see Abstract; FIGs. 1-2).  Per Kaiba, uneven surfaces may thus be expeditiously coated with improved quality (see Abstract; Col. 3, Lns. 8-16; Col. 4, Lns. 1-6; Col. 5, Lns. 50-64).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the system and method of Kaiba into that of Yoshiba in order to precisely control and maintain z-axis distance between the outlets and substrate in order to improve coating quality.
	Yoshiba teaches hollow needle tubes (see FIG. 6); however the reference does not expressly teach flexible nozzles.  Weiswurm is directed to coating PCB substrates via a manifold comprising multiple outlets (see Abstract).  According to Weiswurm, the nozzles are made of a flexible material to further facilitate directing coating material to a target destination on the substrate (see Col. 2, Lns. 35-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed nozzles made of flexible material such as a thermoplastic in the method and device of Yoshiba, as taught by Weiswurm, in order to further 
	With regard to Claims 10-12, Yoshiba teaches the rate of dispensing is controlled and includes periodic cessation of the dispensing operation during pattern formation (see Col. 3, Lns. 24-27, Col. 5, Lns. 56-60; Col. 6, Lns. 40-44) and provision of any coating pattern without particular limitation (see Col. 9, Lns. 1-6).  To the extent that the noted disclosure does not expressly teach the claimed shapes, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have executed the process of Yoshiba as claimed with a reasonable expectation of success throughout the course of routine operation in developing desired patterns.
	With regard to Claims 17-18, Yoshiba teaches provision of partially overlapped layers (see Abstract; FIGs. 2, 3B).
	Further with regard to Claim 18, to the extent that Yoshiba does not expressly teach a dual layer pattern, the disclosure is considered to render obvious to one of ordinary skill in the art at the time the invention was filed the process of providing a multi-layer pattern in order to facilitate the variety of coating operations indicated by Yoshiba as being enabled by the process and device disclosed thereby.  For example, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited multiple layers of the same or diverse coating materials in order to develop display and circuit elements.
2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba in view of Kaiba and Weiswurm as applied to Claim 8, and further in view of US 2003/0072679 to Johnson et al. (“Johnson”).
With regard to Claim 13, Yoshiba teaches a variety of manifold and nozzle arrangements (see FIGs. 4-6); however the reference does not expressly teach the claimed removable configuration.  Johnson is directed to a universal dispensing head for dispensing comprising multiple outlets, and teaches a removable nozzle cartridge (see Abstract; FIGs. 4-6; ¶ [0063]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a removable nozzle cartridge in the method and device of Yoshiba, as taught by Johnson, in order to facilitate changing of dispensing mechanisms.
Response to Arguments
	Applicant’s arguments filed 24 September 2021 have been fully considered but are not found persuasive.  Applicant argues that Weiswurm cannot be combined with Yoshiba and Kaiba because Weiswurm is directed to a process wherein the substrate remains stationary (see Response at Pgs. 8-10).  This argument is not found persuasive.  Weiswurm was cited for teaching the usefulness of flexible dispensing outlets within the context of a multi-outlet manifold for facilitating a coating operation.  That the substrate in the disclosure of Weisman remains stationary does not otherwise defeat the utility of the reference’s disclosure to one of ordinary skill in the art looking to improve the processes of Yoshiba and Kaiba.  The disclosure of Weiswurm does not indicate or suggest that the function of a flexible tube nozzle is contingent upon a static substrate.  There is no disclosure within the reference which would dissuade one of ordinary skill in the art from employing flexible nozzles in dynamic coating processes such as those disclosed by Yoshiba and Kaiba.  Indeed, one of ordinary skill in the art would have recognized the advantages provided by such nozzles to exact a degree of control over coating distribution and/or to prevent damage to dynamically-situated substrates in the event of substrate-nozzle contact.

Accordingly, the grounds of rejection have been modified in response to the claims as amended and are otherwise maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715